Exhibit 10.40

LICENSE AGREEMENT

THIS AGREEMENT, dated for reference the 20th day of November, 2009 is made:

BETWEEN:

CHRONO NUTRACEUTICALS LLC, an Arizona limited liability company with a mailing
address of 212 West Braeburn Dr., Phoenix AZ 85023

(“CN”)

AND:

SCOLR Pharma, Inc., a Delaware corporation with a mailing address at 19204 North
Creek Parkway, Suite 100, Bothell, WA 98011.

(“SCOLR”)

WHEREAS:

 

A. SCOLR is the developer and owner of various intellectual property rights
related to the sustained, extended or timed release of certain pharmaceutical
and dietary supplement products.

 

B. SCOLR wishes to grant an exclusive license to CN to use SCOLR’s intellectual
property with respect to the manufacture and sale of certain supplements for the
human market in Canada and a non-exclusive license to use such intellectual
property in the United States of America (the “Territories”);

 

C. CN and SCOLR have agreed to enter into this Agreement authorising CN to use
the Intellectual Property to manufacture, promote, market and sell the Products
in the Territories and to support such Products, upon the terms and subject to
the conditions set forth in this Agreement.

In consideration of the promises contained in this Agreement and of other
consideration (the receipt and sufficiency of which is acknowledged by the
parties hereto), the parties agree as follows:

1. INTERPRETATION

 

1.1 In this Agreement the following words and expressions shall, save where the
context otherwise requires, have the following meanings:

 

“Customers”

   means wholesale and retail purchasers of the Products;



--------------------------------------------------------------------------------

“Intellectual Property”

   means the patents, patent applications and Trademarks owned by SCOLR
identified in Exhibit A of this Agreement, and any confidential technical or
proprietary information and knowledge not generally known to the public, owned
by SCOLR, whether or not patentable, that relates to the design, development,
manufacture or use of any Product

“Net Sales”

   means the gross amount invoiced by CN for the sale of Products in the
Territories to its customers (or received by CN in the absence of an invoice),
less state or federal sales or value added tax, if any, and any returns,
discounts, rebates or allowances associated with such sales.

“Permitted Sublicensee”

   means any person holding a valid sublicense granted by Licensee in accordance
with the terms of this Agreement which authorizes such person to produce or sell
the Products using the Intellectual Property;

“Product(s)”

   means the dietary supplement products listed on Exhibit B incorporating the
Intellectual Property owned by SCOLR;

“Term”

   has the meaning given to it in section 6.1;

“Territories”

   means CANADA and the UNITED STATES;

“Trademarks”

   means any trademark or copyright, whether or not registered, used to
represent or describe the Products and shall include, without limitation, those
trade names, trademarks, service marks, trademark or service mark registrations,
and pending applications for such registrations, registered or filed or which
are or may hereafter be owned by CN and which are listed on Schedule B (as
amended from time to time by CN to incorporate new Trademarks);

 

1.2 In this Agreement, save where there is an express provision to the contrary
or where the context otherwise requires, any reference to:

 

  1.2.1 a “person” shall be construed as a reference to any person, firm,
company, corporation, government, state or agency of a state or any association
or partnership (whether or not having separate legal personality) or two or more
of the foregoing;

 

2



--------------------------------------------------------------------------------

  1.2.2 words importing the masculine, feminine or neuter gender shall be
interpreted to include all gender and words in the singular include the plural
and vice versa, unless the context requires otherwise;

 

  1.2.3 a section, sub-section or Schedule shall be construed as a section or
sub-section of or Schedule to this Agreement and the Schedules shall form part
of and are deemed to be incorporated into this Agreement; and

 

  1.2.4 unless otherwise defined, all dollar amounts refer to the currency of
the United States of America.

2. GRANT OF LICENSE

 

2.1 Subject to the terms of this Agreement, SCOLR hereby grants to CN, during
the Term of this Agreement, the EXCLUSIVE right, license and privilege to:

 

  2.1.1 use the Intellectual Property to make, have made, manufacture,
distribute, market and sell all of the Products listed in exhibit B within
CANADA; and

 

  2.1.2 grant sublicenses to Permitted Sublicensees to use any or all of the
Intellectual Property for the purpose of making, manufacturing, distributing,
marketing or selling all of the Products listed in exhibit B within CANADA.

For greater certainty, the Intellectual Property for which CN has rights under
this Agreement shall not be used by CN for the manufacture, use or sale of any
product other than the Products or for any purpose specified in this Agreement.

 

2.2 Subject to the terms of this Agreement, SCOLR hereby grants to CN, during
the Term of this Agreement, the NON-EXCLUSIVE right, license and privilege to:

 

  2.2.1 use the Intellectual Property to make, have made, manufacture,
distribute, market and sell Products 3 and 4 as listed in exhibit B within the
UNITED STATES OF AMERICA;

 

  2.2.2 CN, shall not have the right, license or privilege to grant sublicenses
within the UNITED STATES OF AMERICA.

 

2.3 CN shall have the right to grant one or more sublicenses to Permitted
Sublicensees for the manufacture, use, distribution, marketing and sale of the
Products using the Intellectual Property within CANADA only pursuant to the
terms hereof; provided that CN obtains the prior written consent (which shall
not be unreasonably withheld) of SCOLR. CN shall in each case enter into a
sublicensing agreement with respect to the license of the Intellectual Property
(a copy of which agreement shall be provided to SCOLR at least 10 days prior to
the execution thereof) with the Permitted Sublicensee on the following terms and
conditions:

 

  2.3.1

the terms and conditions of such sublicensing agreement, and in particular the
covenants and obligations of the Permitted Sublicensee contained in the

 

3



--------------------------------------------------------------------------------

 

sublicensing agreement with respect to the protection of the proprietary nature
of the Intellectual Property, rights of assignment, sublicensing and
confidentiality, are substantially similar to or provide greater protection than
the equivalent covenants and obligations of CN under this Agreement;

 

  2.3.2 the granting of such sublicense to a Permitted Sublicensee shall not
release or discharge CN from any of its covenants or obligations under this
Agreement; and

 

  2.3.3 the sublicensing agreement will automatically terminate upon the
termination of this Agreement.

3. OBLIGATIONS OF CN

 

3.1 CN agrees that it shall not promote, distribute, market, or sell any of the
Products outside the Territories.

 

3.2 CN agrees to use its best efforts to promote, market, distribute, sell, and
support the Products within the Territories and offer the Products to Customers
and potential Customers, all with a view to developing the product market and
consistently increasing sales volume. Without limiting the generality of the
foregoing, such promotion, marketing, distribution, sales and support shall
include the following:

 

  3.2.1 the implementation of promotional programs for the Product, including
any and all advertising programs;

 

  3.2.2 the distribution, through electronic or print media, of marketing
materials; and

 

  3.2.3 customer service support including addressing customer-related problems.

 

3.3 Subject to the terms of this Agreement, CN shall pay all costs associated
with the manufacture, promotion, marketing, distribution and sale of the
Products in the Territories, including, without limitation, mass production and
distribution of sales aids, advertising, taxes, import/export duties and fees,
other regulatory fees and shipping costs.

 

3.4 The relationship between CN and SCOLR under this Agreement is that of
independent contractors. Neither party nor its respective officers, employees or
agents are granted by this Agreement, or otherwise, any express or implied right
or authority to assume or create any obligation or responsibility of any kind,
express or implied, on behalf of or in the name of the other party or to bind
the other party to any contract, commitment or agreement or in any other way
whatsoever or to make any representation on the other’s behalf. This Agreement
shall not be construed as constituting either party as the partner or joint
venturer of the other nor to create any form of legal association, which would
impose liability upon one party for the acts or failure to act of the other.

 

3.5 CN shall not, without SCOLR’s prior written approval, directly or
indirectly, engage in the promotion, distribution, sale or marketing of any
product(s) competitive with the Products in the Territories. For purposes of
this provision, the term “competitive” shall mean dietary controlled release
supplemental products with the same active ingredients as those defined on
Exhibit “B” hereto and made a part hereof by this reference.

 

4



--------------------------------------------------------------------------------

3.6 CN shall obtain and maintain product liability insurance with a reputable
and financially secure insurance carrier(s) to cover its activities under this
Agreement and shall provide SCOLR with a certificate evidencing such insurance
upon request. Such insurance shall name SCOLR as a co-insured party and shall be
maintained in force for the duration of the license granted pursuant to the
terms of this Agreement.

4. OBLIGATIONS OF SCOLR

 

4.1 SCOLR shall provide CN with all technical data and information relating to
its technology for marketing and promotional materials related to the marketing,
promotion and sale of the Products in the Territories so as to educate
wholesale, retail and consumers on the benefits of SCOLR’s technology in CN’s
Products. The cost incurred in the development and preparation of such marketing
materials, including any and all advertising programs, shall be the
responsibility of CN. For greater certainty, CN shall also be responsible for
the cost associated with the use and distribution of the marketing materials.

 

4.2 At the request of CN, SCOLR may help CN develop new products using the
Intellectual property, from time to time as CN desires to add other formulations
using SCOLR’s intellectual property to its line of Products subject to agreement
between the parties as to the feasibility of the proposed Products. SCOLR agrees
to add additional dietary supplement previously developed by SCOLR to the
Products included in this Agreement upon payment of $125,000, of which $62,500
shall be immediately payable and the remaining $62,500 shall be payable in 180
days from the date such Product is added to this Agreement. In the event SCOLR
agrees to develop a new Product requested by CN, CN shall pay a fee of $125,000,
of which $62,500 shall be paid upon acceptance by SCOLR and be non-refundable,
and the remaining $62,500 shall be due and payable 180 days after the final
formulation is provided to CN by SCOLR. .

5. TRADEMARKS

 

5.1 SCOLR shall not, directly or indirectly, take any other action which may
adversely affect CN’s right, title or interest in or to any of the formulae
underlying the Products or in the Trademarks.

 

5.2 Nothing herein shall give CN any ownership right, title or interest in or to
any of the Intellectual Property related to the Products. CN acknowledges the
validity of SCOLR’s ownership rights in the Intellectual Property. Likewise,
SCOLR acknowledges CN’s rights as the owner of its brand names and trademarks.

 

5.3 The provisions of this section 5 shall survive the expiration or termination
of this Agreement.

 

5



--------------------------------------------------------------------------------

6. TERM

 

6.1 This Agreement shall commence on date hereof and shall continue until the
tenth anniversary of the date hereof (the “Term”). Unless terminated otherwise
in accordance with this Agreement, the Term shall automatically be renewed for
an additional five year terms; provided that all payments are current in
accordance with the terms hereof.

7. PAYMENTS

 

7.1 In consideration of the rights and licenses granted by SCOLR to CN, CN
shall:

 

  7.1.1 pay SCOLR an exclusive license fee of $25,000 USD upon execution of this
Agreement; and

 

  7.1.2 a further $87,500 USD once submission numbers for the Products are
obtained from the Natural Products Directorate of Canada clearing the Products
for sale in CANADA; provided that such amount shall be paid to SCOLR not later
than January 31, 2010; and

 

  7.1.3 a further $87,500USD upon receipt of regulatory approval from the
Directorate of Canada; provided that such amount shall be paid not later than
April 30, 2010; and

 

  7.1.4 during the Term, CN will pay to SCOLR, each quarter, royalties of 10% of
Net Sales of the Products sold that utilize SCOLR’s intellectual property that
CN sells in the Territories.

 

  7.1.5 irrespective of the volume of the quarterly Net Sales experienced by CN,
during the Term, CN shall pay SCOLR minimum royalties as follows:

 

  (i) January 1-March 31, 2010-$125,000 USD; provided that the minimum royalty
for this period shall be prorated to commence on the date CN begins sales of at
least two of the Products

 

  (ii) April 1-June 30, 2010-$125,000 USD

 

  (iii) July 1-September 30, 2010-$150,000 USD

 

  (iv) October 1-December 31, 2010-$150,000 USD

 

  (v) Quarterly during 2011-$210,000 USD

 

  (vi) Quarterly minimum royalties thereafter shall be negotiated and calculated
based on production and sales at a minimum of $210,000 USD per quarter;
provided, however that if SCOLR and CN do not agree on revised minimum royalties
by November 30, 2011, SCOLR shall have the continuing option to terminate this
Agreement at any time upon 90 days prior notice to CN.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement, the
payments specified in Sections 7.1.1 and 7.1.2 hereof shall be refunded by SCOLR
in the event CN determines (in its reasonable discretion) within 90 days of the
date of this Agreement that the Natural Products Directorate of Canada will not
issue registration numbers or allow the sale of any two of the Products without
unreasonable expense or burden on CN; provided that CN demands such refund and
provides SCOLR with evidence of the Directorate’s objections to the registration
or sale of the Products at the not later than 90 days of the date of the
Agreement

8. RECORDS

 

8.1 CN shall at all times keep and maintain at its place of business as set out
in this Agreement, accurate books, records, correspondence and data of all
transactions pertaining to the Products and to this Agreement and shall at all
times make available and permit SCOLR or its authorized representative to
examine or take extracts or copies of same during normal business hours. All
such books, records, correspondence and data shall be retained by CN during the
term of this Agreement and for a period of three years after the date of
termination of this Agreement, after which SCOLR’s rights with respect to the
examination of records shall cease.

 

8.2 CN will prepare and forward to SCOLR at the time of payment of each
quarterly royalty amount, a detailed sales report which summarizes all sales of
the Products during the month for which royalties are being paid.

9. WARRANTY AND INDEMNITY

 

9.1 SCOLR represents and warrants to CN that:

 

  9.1.1 it is the sole owner or has exclusive rights to the Intellectual
Property in the Territories and, as of the date of this Agreement there have
been no claims made, pending or threatened against SCOLR asserting the
invalidity or unenforceability of, or infringement of a third person’s right to,
the Intellectual Property;

 

  9.1.2 it has the necessary legal power and authority to enter into this
Agreement and to perform its obligations hereunder;

 

  9.1.3 that, as of the date of the Agreement and to the best of its knowledge,
the Intellectual Property does not infringe the intellectual property rights of
any third person within the Territories; and

 

  9.1.4 that, as of the date of this Agreement, it has not granted to any third
person any rights in and to the Intellectual Property in the Territories.

 

9.2 In no event shall either party be liable to the other for any special or
indirect damages, however caused or arising, whether by way of breach of
warranty, negligence or otherwise.

 

7



--------------------------------------------------------------------------------

9.3 CN shall indemnify, defend and hold SCOLR, its employees, directors,
officers, representatives, agents and successors and assigns (collectively the
“SCOLR Indemnitees”) harmless from and against any and all claims, damages,
expenses and costs:

 

  9.3.1 arising from or attributable to the negligence or wilfulness misconduct
of CN and its respective directors, officers, agents or employees in connection
with or in relation to the subject matter of this Agreement;

 

  9.3.2 caused as a result of a material breach by CN of any term of this
Agreement; or

 

  9.3.3 arising out of the manufacture, use or sale of the Products by CN or its
Permitted Sublicensees;

except if such claims are the direct result of the negligence or wilful
misconduct of any one or more SCOLR Indemnitees or are a direct result of any
third party claim with respect to the ownership or the rights in and to the
Intellectual Property.

 

9.4 SCOLR shall indemnify, defend and hold CN, its employees, directors,
officers, representatives, agents, and successors and assigns (collectively, the
“CN Indemnitees”) harmless from and against any and all actions, damages,
expenses and costs arising from a claim that any of the Intellectual Property
infringes the copyright, trade-mark, service mark, trade name, patent or other
intellectual property right of any third person.

 

  9.4.1 SCOLR shall further indemnify, defend and hold CN, its employees,
directors, officers, representatives, agents, and successors and assigns
(collectively, the “CN Indemnitees”) harmless from and against any and all
actions, damages, expenses and costs arising from or attributable to the
negligence or wilful misconduct of SCOLR and its respective directors, officers,
agents or employees in connection with or in relation to the manufacture, use or
sale of the Intellectual Property by SCOLR and the subject matter of this
Agreement

 

9.5 Neither party shall be liable for any failure or delay in performance
hereunder if such failure or delay in performance hereunder is due, in whole or
in part, to force majeure or any cause beyond its reasonable control.

 

9.6 The provisions of this section 9 shall survive the expiration or termination
of this Agreement.

10. CONFIDENTIALITY

 

10.1 In the case of any information classified by one party as being
confidential which shall come into the possession of the other party, the other
party shall keep all such information confidential and shall not use, disclose
or make available that information or any part thereof to any person except for
the sole purpose of implementing this Agreement. Information deemed to be
confidential shall include but not be limited to information relating to sales,
Customers, potential Customers, potential new products, product documentation
including formulae, manufacturing processes, and all other information,
literature and materials not ordinarily disclosed to the public.

 

8



--------------------------------------------------------------------------------

10.2 The provisions of sub-section 10.1 shall not apply to any information which
is in the public domain, or which is already known by the party to whom it is
disclosed prior to its disclosure by the other party or to information disclosed
to either party by a third party where that third party was not bound by an
obligation of confidentiality.

 

10.3 Each party shall take such steps as are necessary to impose, and to ensure
compliance with, the obligations of confidentiality set forth in this Agreement,
upon its directors, officers, employees, Permitted Sublicensees and, if
applicable, Customers or potential Customers to whom it markets the Products and
to whom it has provided access to confidential information.

 

10.4 Sub-sections 10.1 to 10.3 inclusive shall remain in full force and effect
notwithstanding the expiration or termination of this Agreement for any reason.

11. TERMINATION

 

11.1 This Agreement may be terminated in any of the following events:

 

  11.1.1 in the event of default by either party of any of its respective
undertakings or obligations under this Agreement upon written notice being given
by the other party, provided however that:

 

  (i) if the default is CN’s failure to pay any monies when due, CN shall have
10 days to remedy such default; or

 

  (ii) if the default is any other failure to perform the obligations under this
Agreement, and the default is capable of remedy, the party alleged to be in
default shall have thirty (30) days to remedy such default to the satisfaction
of the non-defaulting party after written notice thereof has been given to such
party;

 

  11.1.2 in the event that either party ceases to carry on business, makes an
assignment for the benefit of its creditors, attachment or foreclosure
proceedings are commenced or entered into against either party, a receiver or
administrative receiver is appointed over any property of either party, or
bankruptcy or insolvency proceedings are instituted by or against either party,
then immediately upon written notice being given by the other party;

 

  11.1.3 in the event of any force majeure event that prohibits or limits a
party from meeting its obligations hereunder where such force majeure event
lasts for more than two months, then immediately upon written notice being given
by either party; or

 

9



--------------------------------------------------------------------------------

  11.1.4 during the first 12 months of the Term, CN may terminate this Agreement
upon 30 days advance written notice to SCOLR without further liability or
obligation to CN.

 

  11.1.5 In the event that CN sales in the UNITED STATES fail to exceed TWO
MILLION DOLLARS ($2,000,000) per year commencing in 2011, SCOLR shall have the
right to terminate the non-exclusive UNITED STATES license upon 90 days written
notice to CN.

 

  11.1.6 SCOLR shall have the right to terminate this Agreement in accordance
with Section 7.1.5(vi)

 

11.2 Upon expiration or termination of this Agreement for any reason all of the
rights of CN hereunder to manufacture, promote, market, sell, distribute and
support the Products using the intellectual property of SCOLR shall
automatically terminate and CN shall return to SCOLR, any and all documentation
relating to the Intellectual Property and all other information of SCOLR in any
form in CN’s possession or under its control and CN shall certify to SCOLR that
it has retained no copies thereof. Notwithstanding the foregoing, CN shall be at
liberty to sell any remaining inventory of Products it possesses or has ordered
from its manufacturers, on the terms of this Agreement for an additional period
of 6 months following such expiration or termination.

 

11.3 Expiration or termination of this Agreement, whether under this section 11
or otherwise, shall be without prejudice to any rights and obligations of either
party which have accrued due at the date of such termination.

12. REGULATORY APPROVAL PROCESS

 

12.1 CN will pursue the process of approval for the import or manufacture of the
product in the Territories at CN’s sole expense.

 

12.2 CN shall use its best efforts to seek, import or manufacturing approval as
required in the Territories and shall provide SCOLR with updates on the status
of such process upon request.

 

12.3 SCOLR shall assist CN in fulfilling its obligation under this section 13
upon request, at CN’s expense.

 

12.4 SCOLR will provide CN with any technical data and support as may be
required by regulatory authorities to promote and market the Products in the
Territories; provided that CN shall reimburse SCOLR for any out-of-pocket costs
associated with providing such information.

13. QUALITY CONTROL MEASURES

 

13.1 CN agrees that the manufacturing of the Product shall be carried out by
manufacturers specializing in the manufacture and packaging of pharmaceutical
and health care products and that the engagement of any such manufacturer shall
be subject to the prior approval of SCOLR, not to be unreasonably withheld.

 

10



--------------------------------------------------------------------------------

13.2 CN agrees that all ingredients to be used in the manufacture of the Product
shall comply with all applicable industry standards. All quality control and
testing procedures employed by CN in the manufacture of the Products shall be
strictly adhered to regardless of whether the Products are manufactured in
Canada, U.S or elsewhere.

 

13.3 CN shall comply with all applicable laws, rules and regulations in
performing its obligations under this Agreement.

14. APPLICABLE LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington and the laws of the United States applicable therein and
the parties hereby agree to submit to the exclusive jurisdiction of the courts
of the State of Washington.

15. NOTICES

 

15.1 Any notice, consent or communication required to be given to either party
under this Agreement shall be sent to the following addresses:

If to CN:

Chrono Nutraceuticals, LLC.

Attn: James Stewart, President

212 West Braeburn

Phoenix, Arizona 85023

(602) 595-7168 (fax)

If to SCOLR:

SCOLR Pharma, Inc.

Attn: Stephen J. Turner, President

19204 North Creek Pkwy, Suite 100

Bothell, Washington 98011

U.S.A.

(425) 368-1051 (fax)

 

15.2 Any and all notices shall be in writing and in the English language and
shall be delivered personally, or sent by first class registered mail (postage
paid), or by fax transmission to the other party at its address as set out
above, or to such other address as either party may by written notice designate
to the other. Any such notice shall be deemed to have been received by the party
to whom it is addressed:

 

  (i) immediately in the case of personal delivery;

 

11



--------------------------------------------------------------------------------

  (ii) one business day after the notice was sent in the case of notice given by
fax transmission; and

 

  (iii) 48 hours after posting in the case of notices sent by mail.

 

15.3 Any payments required to be made pursuant to this Agreement shall be made
as instructed in writing by the party receiving such payment.

16. ASSIGNMENT

This Agreement may not be assigned by CN without the prior written consent of
SCOLR, not to be unreasonably withheld, except in the case of an assignment by
CN to an affiliate, which shall be upon prior written notice to SCOLR. Any
purported assignment in violation of this section shall be void.

17. MISCELLANEOUS

 

17.1 Whenever possible, each provision of this Agreement and each related
document shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement or any related
document shall be prohibited under applicable law, such provision shall be
ineffective only to the extent of such prohibition without invalidating the
remainder of such provision or the remaining provisions of this Agreement or
such related document.

 

17.2 Each party will give its full co-operation to the other in achieving and
fulfilling the terms of this Agreement and, to that end, each party shall give
all consents and information and execute all such documents as may be reasonably
required to so fulfil and achieve these purposes, including such as may be
required by governmental laws or regulations.

 

17.3 Any modification or amendment of any provision of this Agreement must be in
writing and signed by an authorized signatory of each of the parties.

 

17.4 Failure by any party at any time to require the performance of any
provision of this Agreement shall not affect the rights of such party to
require, at its option, full performance thereof at any time thereafter and the
waiver by any party of any breach of any provision of this Agreement shall not
be taken or held to be a waiver of subsequent breaches thereof or as nullifying
the effectiveness of such provision or in any way prejudicing such party’s
rights hereunder.

 

17.5 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

17.6 The headings contained in this Agreement are included for convenience only
and form no part of the agreement between the parties hereto.

 

12



--------------------------------------------------------------------------------

17.7 If any legal action is brought to enforce this Agreement, the prevailing
party shall be entitled to receive its reasonable legal fees and court costs in
addition to any other relief it may receive.

 

17.8 This Agreement shall be binding on the successors and permitted assigns of
both SCOLR and CN.

 

17.9 This Agreement constitutes and expresses the entire agreement and
understanding between the parties hereto in respect of the matters referred to
herein, and supersedes any prior negotiations or agreements in such regard.

IN WITNESS whereof this Agreement has been duly entered into the day and year
first written above.

 

CHRONO NUTRACEUTICALS LLC.

By:

 

/s/ James Stewart

  James Stewart, President

 

SCOLR PHARMA, INC.

By:

 

/s/ Stephen J. Turner

  Stephen J. Turner, President

 

13



--------------------------------------------------------------------------------

Exhibit A

Intellectual Property

 

Patents 1.    Canadian Patent No. 2,323,102 (Monolithic Tablet for Controlled
Drug Release) 2.    Canadian Patent No. 2,459,014 (Amino Acid Modulated Extended
Release Dosage Form) Trademarks 1.    Canadian Application No. 1370792 (CDT
Controlled Delivery Technology and Design) 2.    Canadian Application No.
1370798 (CDT) 3.    Canadian Application No. 1370799 (SCOLR) 4.    Canadian
Application No. 1101441/Registration No. TMA584388 (CDT) 5.    Canadian
Application No. 1199169 (CDT Controlled Delivery Technology and Design)

 

14



--------------------------------------------------------------------------------

Exhibit B

Products

 

1.

     Glucosamine/Chondroitin    (24 hour)

2.

     Calcium (600 mg) with Vitamin D (500 IU)    (24 hour)

3.

     Vitamin C mineral ascorbate (500 mg of Ascorbic Acid)    (12 hour)

4.

     Glucosamine/Chondroitin/Boswellia Serrata/Hyaluronic Acid    (12 hour)

 

15